DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
It is noted that applicant is recommended to amend the claims. For examining purposes, a system should be separated from a method. MPEP 2173.05(p) states "A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011)."
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, 17-22, drawn to a system or method, classified in A01G 9/025.
II. Claim 15, drawn to a combination of micro-organisms, classified in A01G 18/10.
III. Claim 16, drawn to a combination of micro-organisms, classified in A01G 18/20.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination of a microbial inoculant and at least one species from a group of microorganisms of invention I does not require the subcombination of “a combination of microorganisms expressly designed to enhance the biological activity of worm cast manure compost” of invention II.  The subcombination has separate utility such as enhancing the biological activity of worm cast manure compost.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination of a microbial inoculant and at least one species from a group of microorganisms of invention I does not require the subcombination of “a combination of microorganisms being expressly designed to enhance plant growth and health without the use of pesticides” of invention III.  The subcombination has separate utility such as enhancing plant growth and health without the use of pesticides.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different functions as invention II claims “a combination of microorganisms” with a function that is “expressly designed to enhance the biological activity of worm cast manure compost”, which is not required in invention III, as invention III claims “a combination of microorganisms” with a function “being expressly designed to enhance plant growth and health without the use of pesticides”, which is not required in invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I would require searching in at least CPC A01G 9/025, while invention II would not be searched as above and would instead require a search in at least CPC A01G 18/10 and would require searching “a combination of microorganisms being expressly designed to enhance the biological activity of worm cast manure compost (vermicompost)”. Invention III would not be searched as above and would instead require a search in at least CPC A01G 18/20 and would require searching “a combination of microorganisms being expressly designed to enhance plant growth and health without the use of pesticides”.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
This application contains claims directed to the following patentably distinct species.
In the event applicant elects invention I, the patentably distinct species are as follows:
Figs. 1-15
Fig. 16
Figs. 17A-17B
Fig. 18
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In particular, the following are examples of the mutually exclusive characteristics of such species:
	Species A versus species B, species A recites the mutually exclusive characteristics of at least one merging section 18, trough like recipient 22, upper outer side wall 30, and inner cavity wall 32, which is not mutually exclusive characteristics of species B, because species B recites the mutually exclusive characteristics of an electric monitoring system 160.
	Species A versus species C, species A recites the mutually exclusive characteristics of at least one merging section 18, trough like recipient 22, upper outer side wall 30, and inner cavity wall 32, which is not mutually exclusive characteristics of species C, because species C recites the mutually exclusive characteristics of a small plurality of downwardly extending ribs from a horizontal separation plate. 
	Species A versus species D, species A recites the mutually exclusive characteristics of at least one trough like recipient 22, upper outer side wall 30, and inner cavity wall 32, which is not mutually exclusive characteristics of species D, because species D recites the mutually exclusive characteristics of a receiver 181 at an angle of 45 degrees that can be placed on a vertical wall surface 182.
	Species B versus species C, species B recites the mutually exclusive characteristics of at least one electric monitoring system 160, which is not mutually exclusive characteristics of species C, because species C recites the mutually exclusive characteristics of a small plurality of downwardly extending ribs from a horizontal separation plate.
	Species B versus species D, species B recites the mutually exclusive characteristics of at least one electric monitoring system 160, which is not mutually exclusive characteristics of species D, because species D recites the mutually exclusive characteristics of a receiver 181 at an angle of 45 degrees that can be placed on a vertical wall surface 182.
Species C versus species D, species C recites the mutually exclusive characteristics of at least one of a small plurality of downwardly extending ribs from a horizontal separation plate, which is not mutually exclusive characteristics of species D, because species D recites the mutually exclusive characteristics of a receiver 181 at an angle of 45 degrees that can be placed on a vertical wall surface 182.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: different class/subclass searches and/or different text searches are required for the different features of each species. For example, in searching species A, one would need to text search a trough like recipient, an upper outer side wall, an inner cavity wall, and seals, which is not required to be searched for species B-D. Likewise, in searching species B, one would need to text search an electronic monitoring system comprising a series of precision sensors for the exact measurement of various selected environment parameters such as temperature, ionic conductivity, pH, dissolved oxygen, humidity, dissolved carbon dioxide, dissolved ammonia and other chemical constituents, which is not required to be searched for species A, C, and D. Likewise, in searching species C, one would need to text search an interface support element made of a small plurality of downwardly extending ribs from the horizontal separation plate, which is not required to be searched for species A, B, and D. Likewise, in searching species D, one would need to text search a green walling unit, which is not required to be searched for species A-C. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643